DETAILED ACTION
This office action is a response to the after final amendment filed under the after final consideration pilot program 2.0 filed on September 28, 2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Jonathan A. Schnayer (Reg No. 75,921) on October 14, 2021.

The application has been amended as follows: 
1.	(Currently Amended) A system comprising:
a first communications module, the communications module comprising:
a modular processor comprising a central controller in electrical communication with a plurality of interchangeable modules;

a second interchangeable module of the plurality of interchangeable modules configured as a network module to communicatively couple the central controller with an external network; and
wherein the modular processor is configured to provide wireless data connectivity between the external network and a mobile device in wireless communication with at least one of a plurality of antenna elements,
wherein the modular processor is further configured to:
monitor bandwidth allocations based on a use parameter criterion,
predict an improved allocation scheme based on the monitored allocations, and
re-allocate bandwidth between one or more antenna elements of the plurality of antenna elements of the first communications module,[[ and]]
wherein the use parameter criterion includes power consumption by the communications module, and[[.]]
wherein the modular processor is further configured to measure an RF parameter of an environment in proximity to the communications module and optimize allocations of frequencies to achieve a predetermined optimal communications threshold.
2.	(Original) The system of claim 0, wherein the first radio module is in electrical communication with a plurality of antenna elements disposed within one layer of the plurality of layers.
3.	(Original) The system of claim 1, wherein the plurality of interchangeable modules further comprises a second interchangeable module configured as a second radio module in electrical communication with a second antenna of the plurality of antenna elements disposed within the plurality of layers.

5.	(Original) The system of claim 0, further comprising a second radio module, wherein the first radio module is in electrical communication with a first antenna element disposed within a first layer of the plurality of layers, and the second radio module is in electrical communication with a second antenna element disposed within a second layer of the plurality of layers.
6.	(Original) The system of claim 1, wherein: the modular processor further comprises an intermediary board comprising a bus, a bus connector for electrical and mechanical coupling to the plurality of interchangeable modules; and
at least one of an intermediary board and a first module of the plurality of interchangeable modules further comprises:
a central processing unit electrically coupled to the bus;
a memory electrically coupled to the processing unit; and
a storage electrically coupled to the processing unit.
7.	(Original) The system of claim 6, wherein the plurality of interchangeable modules perform distributed processing of tasks allocated by the modular processor.
8-10.		(Cancelled)
11.	(Currently Amended) The system of claim 1[[0]], wherein the RF parameter is selected from a group consisting of: RF noise; electromagnetic interference; frequencies detected from external transmitters; RF reflections; available RF bandwidth; wireless coverage; available data rates; network capacity; RF roaming capability; Quality of Service (QoS); and combinations thereof.
12-19.	(Cancelled)

21.	(Original) The system of claim 1, further comprising:
establishing a plurality of communications links to a mobile device through a first communications link associated with a first antenna element of the plurality of antenna elements and a second communications link associated with a second antenna element of the plurality of antenna elements; and
controlling, by the modular processor, an allocation of bandwidth between the first communications link and the second communications link.
22-23.	(Cancelled)
24.	(Original) The system of claim 1, wherein a mobile device wirelessly coupled to a first antenna element of the plurality of antenna elements is further wirelessly coupled to a second antenna element of the plurality of antenna elements.
25.	(Cancelled)
26.	(Original) The system of claim 1, further comprising a small cellular network antenna in electrical communications with a cellular radio module electrically coupled to the modular processor.

28.	(Original) The system of claim 1, wherein the modular processor is further configured to allocate a bandwidth criterion between at least two of the frequency bands.
29.	(Cancelled)
30.	(Original) The system of claim 1, wherein the assigned frequency band is selected from a group consisting of a Wi-Fi band, a 2.4 GHz band; a 3.5 GHz band, a 5 GHz band; a controlled-power custom radio band, and an AMPS, GSM, 3G, 4G, 5G or LTE cellular telephony band.
31.	(Original) The system of claim 1, wherein:
the first communications module is further coupled to an installation terminal; and
the first communications module provides, through an interface within the installation terminal, one of: status information; antenna tuning information; power-on-self-test information; diagnostic information; instructions regarding antenna pointing to achieve a desired RF performance; and identification and configuration information.
32.	(Cancelled)
33.	(Original) The system of claim 1, wherein the first radio module further comprises a software defined radio, and is further configured to service a predetermined frequency band and modulation.
34.	(Currently Amended) A [[The ]]system comprising:
a first communications module, the communications module comprising:
a modular processor comprising a central controller in electrical communication with a plurality of interchangeable modules;
a first interchangeable module of the plurality of interchangeable modules configured as a first radio module in electrical communication with at least one of a plurality of antenna elements disposed within a plurality of layers, whereby the antenna elements within a layer of the plurality of layers are configured to operate within one assigned frequency band; and
a second interchangeable module of the plurality of interchangeable modules configured as a network module to communicatively couple the central controller with an external network; and
wherein the modular processor is configured to provide wireless data connectivity between the external network and a mobile device in wireless communication with at least one of a plurality of antenna elements,
wherein the modular processor is further configured to:
monitor bandwidth allocations based on a use parameter criterion,
predict an improved allocation scheme based on the monitored allocations, and
re-allocate bandwidth between one or more antenna elements of the plurality of antenna elements of the first communications module, and
wherein the use parameter criterion includes power consumption by the communications module,
wherein the first communications module is wirelessly coupled to a second communications module, and the modular processor is configured to:
determine a resource allocation between the communications modules;
transmit configuration data to the second communication module; and
reconfigure a bandwidth allocation according to the determination.
35-45.	(Cancelled)


Allowable Subject Matter
Claims 1-7, 11, 20-21, 26-28, 30-31 and 33-34 are allowed.


The following is an examiner’s statement of reasons for allowance:

Applicant’s remarks filed on September 28, 2021 and the amendment submitted herewith have been fully considered and have been found to be persuasive. These remarks along with the amendments have overcome the cited prior art. An updated search has been performed and no prior art has been found that solely or in any reasonable combination reads on the claims as amended.

The closest prior art found is as follows: Bertagna et al. (US 2016/0014633), Doane (US 8,604,987), Prasad et al. (US 7,961,618), Higuchi et al. (US 2009/0247180), Fulknier et al. (US 2007/0030857), Sahu et al. (US 2019/0166636), Bambic et al. (US 2007/0155325) and Russel (US 2013/0016682).
 
Prior art reference Bertagna is directed to a wireless network access device comprising a radio interface with a serial communication line, a switch, and M serial connections to M connectors for connecting up to M corresponding detachable radio modules. The radio interface forms up to M individually addressable radio communications paths. Each radio module includes a radio configured to communicate with client devices in a coverage area and a radio processor configured to manage at least one radio receiving buffer. A processor manages communication between the client devices that communicate with the radio modules and a data network via the radio interface and a network interface when N≤M radio modules are connected to the radio interface. An assist engine is connected in the serial connection between the processor and the Bertagna Abstract; Figure 1-3; Paragraph [0042-0061 and 0118-0129]).
Prior art reference Doane is directed to a stackable antenna concept for multiband operation. Doane discloses an antenna assembly which may include multiple sets of radiators (ex.--antenna elements) with each set of radiators being fed by its own RF feed network. The multiple sets of radiators may be arranged in a stackable configuration for providing a low profile antenna assembly which concurrently supports multiple frequency bands (exs.--L band, C band, K.sub.u band) (Doane Abstract; Figure 1; Column 3 [Line 54-65], Column 5 [Line 2-11] and Column 7 [Line 1-11]).
Prior art reference Prasad is directed to a system, method, and computer-readable medium for on-demand dynamic bandwidth allocation in a network of antennas for multiple base station transceiver stations. a bandwidth allocation of each of a plurality of antennas is determined, and a bandwidth demand on each of the plurality of antennas is monitored. If the bandwidth demand of one or more of the antennas exceeds a first threshold, the bandwidth allocation of those antennas is increased, based upon the bandwidth demand. If the bandwidth demand of another one or more of the antennas drops below a second threshold, the bandwidth allocation of those antennas is decreased. Accordingly, the bandwidth resources available to the network of antennas may be dynamically allocated, based upon the bandwidth demand in the network (Prasad Abstract; Figure 1 and 3; Column 3 [Line 29] – Column 4 [Line 67]).
Prior art reference Higuchi is directed to an apparatus and method for deciding uplink transmission parameters. Higuchi discloses determining uplink transmission parameters includes a reception unit receiving a channel quality indicator from a mobile station; a storage unit storing relationships among a channel quality indicator, a modulation scheme and a channel coding rate Higuchi Abstract; Figure 3-8; Paragraph [0001-0007 and 0072-0076]).
Prior art reference Fulknier is directed a mobile router device. The wireless network interface communicates with a cellular network to access cellular network services. The wireless network interface and the network controller comprise a WLAN or PAN network router hosting a plurality of client devices. Each client device may access a wide area network, WAN over the cellular network. The wireless mobile router is configured to exchange various cellular network signals with various WLAN and PAN networks. The wireless mobile router  is particularly suitable for use in a vehicle or at locations where WAN access is not readily available. The mobile router 140 also operates to receive network traffic from the clients of the second network and to aggregate second network traffic together and balance the second network traffic it over connections with first network(s) in order to increase communication bandwidth and or speed in accordance with instantaneous conditions of the first network(s). In particular this is accomplished by continuously communicating with two more cellular access points to hand off communications to the best available access point or if warranted to divide communication traffic between two or more cellular access points to increase bandwidth or improve reliability as may be required (Fulknier Abstract; Paragraph [0003-0011 and 0032]).
Prior art reference Sahu is directed to load balancing for a dual interface automotive Wi-Fi controllers for P2P devices. Sahu discloses receiving at a wireless access point a first probe request from a first client device requesting connection with the wireless access point via a first frequency band, queueing the first client device in response to an indication that the first client Sahu Abstract; Paragraph [0002-0004, 0012-0018]).
Prior art reference Bambic is directed to a modular communications apparatus and method. The modular device may include one or more modules including, but not limited to, a module for providing cell phone services, a module for providing conditioned power to other modules included in the modular device, a module for presenting wireless networking services, a module for bridging to other modular devices arranged in a network, a module for monitoring physical phenomena such as air quality, a module for providing public services such as public service announcements, and a module for storing data. Some embodiments include an integrated enclosure (Bambic Abstract; Paragraph [0002-0023, 0051 and 0071]).
Prior art reference Russel is directed to an advanced multi-network client device that utilizes multiple digital radio processors for implementing frequency channel aggregation within different spectrum bands. A Software Defined Radio (SDR) is specified in the industry as a radio providing multiple modulation techniques and frequency ranges in narrow or wide-band operation under software control. The radios can adapt to multiple networks and are "configurable" (software configurable) to one Common Air Interface (CAI) protocol at a time (Russel Abstract; Paragraph [0006 and 0028-0038]).


Regarding Claim 1, the prior art fail to teach, alone or in any reasonable combination, as required by the independent claims, “….a second interchangeable module of the plurality of interchangeable modules configured as a network module to communicatively couple the central controller with an external network; and wherein the modular processor is configured to provide wireless data connectivity between the external network and a mobile device in wireless communication with at least one of a plurality of antenna elements, wherein the modular processor is further configured to: monitor bandwidth allocations based on a use parameter criterion, predict an improved allocation scheme based on the monitored allocations, and re-allocate bandwidth between one or more antenna elements of the plurality of antenna elements of the first communications module, wherein the use parameter criterion includes power consumption by the communications module, and wherein the modular processor is further configured to measure an RF parameter of an environment in proximity to the communications module and optimize allocations of frequencies to achieve a predetermined optimal communications threshold.”
None of the references, taken alone or in any reasonable combination, teach the claims and thus the claims are allowed over the prior art of record.
The Examiner notes the above limitation(s) are not taken alone but in view of the entirety of the claim language including any preceding claim limitations, any proceeding claim limitations, and any intervening claim limitations.


Regarding Claim 34, the prior art fail to teach, alone or in any reasonable combination, as required by the independent claims, “….a second interchangeable module of the plurality of 
None of the references, taken alone or in any reasonable combination, teach the claims and thus the claims are allowed over the prior art of record.
The Examiner notes the above limitation(s) are not taken alone but in view of the entirety of the claim language including any preceding claim limitations, any proceeding claim limitations, and any intervening claim limitations.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. (See PTO-892).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to IVAN O LATORRE whose telephone number is (571)272-6264. The examiner can normally be reached 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on (571) 272-7884. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


IVAN O. LATORRE
Primary Examiner
Art Unit 2414



/IVAN O LATORRE/Primary Examiner, Art Unit 2414